UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6572


ALONZA A. ELLIS,

                Plaintiff - Appellant,

          v.

RIVERSIDE REGIONAL JAIL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00042-JRS)


Submitted:   June 24, 2010                    Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonza A. Ellis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alonza   A.    Ellis      appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed       the     record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Ellis v. Riverside Reg’l Jail, No. 3:10-cv-00042 (E.D.

Va. Feb. 4, 2010).            We dispense with oral argument because the

facts    and    legal    contentions       are     adequately    presented    in    the

materials      before     the    court     and     argument    would   not   aid    the

decisional process.

                                                                             AFFIRMED




                                            2